DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/2021 has been entered. Claims 1, 6, 10-12, 18, 20 22 have been amended and claims 2, 17 have been cancelled. Therefore, claims 1, 3-16, and 18-22 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) and further in view of Morikawa et al. (US – 2009/0133955 A1).
As per claim 1, Hasegawa discloses Electric Motor for a Steering Mechanism comprising:
an axial gap type motor (10, Fig: 1) including a rotor (36, Fig: 1) and a stator (38, 40, Fig: 1) opposing each other in an axial direction (Fig: 1),

Hasegawa discloses all the structural elements of the claimed invention but fails to explicitly disclose the vertical direction being defined by a direction that is perpendicular to both a front-rear direction of the vehicle and a width direction of the vehicle.
Morikawa discloses Electric Power Steering Apparatus comprising:
the motor (1, Fig: 1) is attached to the in-vehicle device (Title) so that the axial direction is perpendicular to a vertical direction, the vertical direction being defined by a direction that is perpendicular to both a front-rear direction of the vehicle and a width direction of the vehicle (Morikawa clearly showed in FIG. 1 and also disclosed that Rode wheels (not shown) of the vehicle, being connected with the rack 25 at its opposite ends, respectively, can be driven to move in association with the linear motion of this rack 25, [0025], so that its obviously disclose that the motor is in front of the vehicle and perpendicular to both a front-rear direction of the vehicle and a width direction of the vehicle).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Electric Motor for a Steering Mechanism of the Hasegawa to make arrange the motor in which the motor is installed and orientation at vertical direction and the vertical direction being defined by a direction that is perpendicular to both a front-rear direction of the vehicle and a width direction of the vehicle as taught by Morikawa in order to integrated electric motor and the drive control 

As per claim 7, Hasegawa discloses wherein the in-vehicle device is an electric power steering device (This electric motor 10 is used as an electric motor  having a direct current as a power source, and is used as an electrically-operated power steering apparatus, for example, the electric motor 10 has an input shaft 12 and output shaft 14. The input shaft 12 is rotatably supported in a housing 16 by means of a bearing 18, and a steering wheel 77 is fixed to the input shaft 12, so that the input shaft 12 serves as a steering input shaft, Col: 5, Ln: 4-19, Fig: 1).

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claim 1 above, and further in view of Moriya (US – 2007/0089696 A1).
As per claim 3, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fail to explicitly disclose wherein the in-vehicle device is a variable valve timing device of an internal combustion engine.
Moriya disclose Variable Valve Timing Control Apparatus for Internal Combustion Engine comprising:
the in-vehicle device is a variable valve timing device of an internal combustion engine, (Title and [0050], [0056], [0057], Fig: 1, 4-5).



As per claim 6, Moriya further discloses wherein the axial direction of the motor (25, Fig: 4-5) is perpendicular to a reciprocation direction of a piston (3, Fig: 1) of the internal combustion engine (1, Fig: 1, 4-5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claim 1 above, and further in view of Kamiyama Eiichi (JP — 2009-299566 A, from IDS).
As per claim 4, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the in-vehicle device is a variable compression ratio device of an internal combustion engine.

the in-vehicle device is a variable compression ratio device of an internal combustion engine (To provide a compression ration control device efficiently controlling a compression ratio of a variable compression ratio engine, Abstract, [0023], [0032], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to use in the vehicle art in which the in-vehicle device is a variable compression ratio device of an internal combustion engine as taught by Kamiyama in order to provide the request velocity acquired from such as accelerator opening as a velocity at which the compression ratio of the variable compression ration engine should be increased is lower than the boundary velocity as a lower limit value of an increase velocity of the compression ratio at which the compression ration can be stably changed.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claim 1 above, and further in view of Nakada Toru (JP — 2008-163904, from IDS).

As per claim 5, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the in-vehicle device is a coolant circulation device of an internal combustion engine.
Nakada discloses Cooling System and Noise Reducing Method of Cooling System comprising:
the in-vehicle device is a coolant circulation device of an internal combustion engine (Abstract, [0002], [0028] — [0029], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to use in the vehicle art in which the in-vehicle device is a coolant circulation device of an internal combustion engine as taught by Nakada in order to adjust the power supply to the phases motor and to adjust mutual noise.

As per claim 9, Nakada further disclose wherein the in-vehicle device is an electric compressor, (Nakada discloses pump 9, Fig: 1, however “Sometimes the words “sump” and “compressor” are used interchangeably, but there is a difference: A pump is a machine that moves a fluid (either liquid or gas} from one place to another. A compressor is a machine that squeezes 4 gas into a smaller volume and (often) pumps it somewhere else at the same time’, therefore, it's obviously discloses an electric compressor, Abstract, [0002], [0028] — [0029], Fig: 1-3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1)  applied to claim 1 above, and further in view of Nishikawa A (WO — 2016/111328 A1, from IDS).
As per claim 8, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the in-vehicle device is an electric brake device.
Nishikawa discloses Vehicle Control Apparatus has Vehicle Movement Control Apparatus comprising:
the in-vehicle device is an electric brake device, (The present invention relates to a vehicle control device for controlling a vehicle provided with an electric brake, and towe vehicle control device capable of increasing the redundancy of the electric brake system, {0002], {0035] — [0040], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to use in the vehicle art in which the in-vehicle device is an electric brake device (The present invention relates to a vehicle control device for controlling a vehicle as taught by Nishikawa in order to provide the slipping down of a slope is prevented in order to improve the convenience, and a vehicle speed.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claim 1 above, and further in view of Moriyama Takeshi (JP — 201 1-083056, from IDS).
As per claim 10, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the rotor and the stator include a plurality of opposing surfaces opposing each other, and
at least one of the plurality of opposing surfaces includes a groove extending in a radial direction to adjust cogging torque generated in the motor.
Moriyama discloses Axial Gap Motor and Electric Power Steering Device comprising:
the rotor and the stator (23, Fig: 2-3) include a plurality of opposing surfaces opposing each other (Fig: 2-3), and
at least one of the plurality of opposing surfaces includes a groove (44, Fig: 10) extending in a radial direction to adjust cogging torque generated in the motor (operation of motor 16, [0020] — [0032], [0035] — [0036], [0050] — [0060], Fig: 1-4, 6, 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to make the rotor and the stator include opposing surfaces opposing each other, and at least one of the opposing surfaces includes a groove extending in a radial direction to adjust cogging torque generated in the motor as taught by Moriyama in order to preferably obtain motor torque by ensuring the density of magnetic flux from the rotor to the stator or from the stator to the rotor.

As per claim 11, Moriyama further discloses wherein:

the plurality of magnets (34, Fig: 2-6) each include one axial end surface and a plurality of magnetic poles formed on the one axial end surface and arranged in the circumferential direction (Fig: 2-6); and
the plurality of magnets are each configured so that magnetic poles of a same polarity of each adjacent magnet of the plurality of magnets in the circumferential direction are located adjacent to each other in the circumferential direction sandwiching the inter-magnet portion (operation of motor 16, [0020] — [0032], [0035] — [0036], [0050] — [0060], Fig: 1- 4,6, 10).

As per claim 12, Moriyama further discloses wherein:
the stator (23) includes a stator core (Fig: 3), which has a ring-shaped base portion and a plurality of teeth projecting from one surface of the base portion in the axial direction, and a coil, which is wound around each of the plurality of teeth (Fig: 3);
the plurality of teeth are arranged in a circumferential direction (Fig: 3);
the base portion (27, Fig: 3) includes an outer circumference located outward from outer ends of the plurality of teeth in a radial direction (Fig: 3); and
the outer circumference of the base portion is provided with a notch recessed inward in the radial direction (Fig: 3).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US – 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claims 1,12, and 15 above, and further in view of Enomoto Yuji (JP — 2013-135541 A, from IDS).
As per claim 13, Hasegawa as modified by Morikawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
a lead wire extending from the coil is inserted through the notch.
Enomoto discloses Axial Gap Rotary Electric Machine comprising:
a lead wire (terminal lie 13, Fig: 1-2) extending from the coil is inserted through the notch (Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa and Moriyama to make the lead wire extending from the coil is inserted through the notch as taught by Enomoto in order to provide low cost and high durability structure.

As per claim 14, Enomoto further discloses the stator includes a plurality of coils (12, Fig: 2), and
a plurality of lead wires (13, Fig: 2) extending from the plurality of coils are arranged at equal intervals in a circumferential direction (Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to make the stator includes a plurality of coils, and a plurality of 

As per claim 15, Hasegawa as modified by Morikawa and Enomoto discloses claimed invention except for the stator (100, Fig: 2) is one of a first stator and a second stator
the first stator and the second stator are respectively provided at two sides of the rotor in the axial direction
the motor includes a first drive circuit and a second drive circuit,
the first drive circuit is connected to a coil of the first stator and controls a drive current supplied to the coil, and
the second drive circuit is connected to a coil of the second stator and controls a drive current supplied to the coil.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have second stator and in the axial direction the motor includes a first drive circuit and a second drive circuit, the first drive circuit is connected to a coil of the first stator and controls a drive current supplied to the coil, and the second drive circuit is connected to a coil of the second stator and controls a drive current supplied to the coil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F. 2d 669, 124 USPQ 378 (CCPA 1960). MPEP — 2144.04, V! (B).
As per claim 16, Hasegawa as modified by Morikawa and Enomoto discloses claimed invention except for the coil of the first stator includes a first lead wire,
the coil of the second stator includes a second lead wire, and
the first lead wire and the second lead wire are located at 180-degree opposing positions about a rotation axis of the motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first lead wire, the coil of the second stator includes a second lead wire, and the first lead wire and the second lead wire are located at 180- degree opposing positions about a rotation axis of the motor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F. 2d 669, 124 USPQ 378 (CCPA 1960). MPEP — 2144.04, V! (B).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US — 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) as applied to claim 1 above, and further in view of Notohara et al. (US — 2016/0204728 A1).
As per claim 18, Hasegawa discloses all the structural elements of the claimed invention but fails to explicitly disclose the brushless motor comprising:
the rotor including one axial end surface having a first magnetic pole portion and another axial end surface having a second magnetic pole portion;
the stator including a first stator and a second stator, the first stator including a first coil opposing the first magnetic pole portion in the axial direction;

a first drive circuit connected to the first coil to control a drive current supplied to the first coil; and
a second drive circuit connected to the second coil to control a drive current supplied to the second coil.
Notohara discloses Permanent Magnet Synchronous Motor and Winding- Switching Motor Driving Device comprising:
the rotor (21, Fig: 1) including one axial end surface having a first magnetic pole portion (21A, Fig: 1) and another axial end surface having a second magnetic pole portion (21B, Fig: 1);
the stator including a first stator (22a, Fig: 1) and a second stator, the first stator including a first coil (2A, Fig: 1) opposing the first magnetic pole portion in the axial direction (Fig: 1);
a second stator (22B, Fig: 1) including a second coil (2B, Fig: 1) opposing the second magnetic pole portion in the axial direction (Fig: 1);
a first drive circuit connected to the first coil to control a drive current supplied to the first coil (Fig: 2); and
a second drive circuit connected to the second coil to control a drive current supplied to the second coil (Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to make the a rotor including one axial end surface having a first 
a first drive circuit connected to the first coil to control a drive current supplied to the first coil; and a second drive circuit connected to the second coil to control a drive current supplied to the second coil as taught by Notohara in order to provide a permanent magnet synchronous motor and a winding-switching motor driving device, which achieve higher efficiency at a low-speed rotation range and enlargement of the drive range at a high-speed rotation range and also achieve even higher output.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US — 5,719,459) as modified by Morikawa et al. (US – 2009/0133955 A1) applied to claims 1 and 18 (as modified by above, and further in view of Moriyama Takeshi (JP — 2011-083056, from IDS).
As per claim 19, Hasegawa as modified by Morikawa and Notohara discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the first and second stators each include a stator core including a ring-shaped base portion and a plurality of teeth, which project from one surface of the base portion in the axial direction and arranged in a circumferential direction,
the first coil is wound around each of the plurality of teeth of the first stator,
the second coil is wound around each of the plurality of teeth of the second stator, and

Moriyama discloses the first and second stators (27, Fig: 3) each include a stator core including a ring-shaped base portion (26, 27, Fig: 2-3) and a plurality of teeth (Fig: 3), which project from one surface of the base portion in the axial direction and arranged in a circumferential direction (Fig: 3),
the first coil (22, Fig: 2) is wound around each of the plurality of teeth of the first stator (Fig: 2),
the second coil is wound around each of the plurality of teeth of the second stator (22, Fig: 2), and
at least one of an inner circumference of the base portion of the first stator, an outer circumference of the base portion of the first stator, an inner circumference of the base portion of the second stator, and an outer circumference of the base portion of the second stator is provided with a notch recessed in a radial direction (Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electric motor mechanism of the Hasegawa as modified by Morikawa to make the first and second stators each include a stator core including a ring-shaped base portion and a plurality of teeth, which project from one surface of the base portion in the axial direction and arranged in a circumferential direction, the first coil is wound around each of the plurality of teeth of the first stator, the second coil is wound around each of the plurality of teeth of the second stator, and at 

As per claim 20, Moriyama further discloses wherein a lead wire extending from the first coil or the second is inserted through the notch (Fig: 6, 10).

As per claim 21, Hasegawa discloses wherein
the rotor (86) includes opposing surfaces opposing the first (38, Fig: 1) and second stators (40, Fig: 1),
the first and second stators each include opposing surfaces opposing the rotor (Fig: 1) and
Moriyama further discloses at least one of the opposing surfaces of the rotor and the opposing surfaces of the first and second stators includes a groove extending in a radial direction to adjust cogging torque generated in the brushless motor (Fig: 2-6, and 10).

As per claim 22, Moriyama further discloses wherein:
at least one of the first and second magnetic pole portions of the rotor (Fig: 2-3) includes a plurality of magnets, which are arranged at intervals in a circumferential 
the plurality of magnets each include one axial end surface and a plurality of magnetic poles formed on the one axial end surface and arranged in the circumferential direction ([0020] — [0032], [0035] — [0036], [0050] — [0060], fig: 1-4, 6, 10); and
the plurality of magnets are each configured so that the magnetic poles of a same polarity of each adjacent magnet of the plurality of magnets in the circumferential direction are located adjacent to each other in the circumferential direction sandwiching the inter- magnet portion (([0020] — [0032], [0035] — [0036], [0050] — [0060], fig: 1-4, 6, 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657